Exhibit 10.1
SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Second Amendment to Credit and Security Agreement (“Second Amendment”)
is entered into as of June 5, 2008, by and among Synergetics, Inc., a Missouri
corporation, Synergetics USA, Inc., a Delaware corporation, Synergetics Germany,
GMBH, a German limited liability company, Synergetics Italia, SRL, an Italian
limited liability company, and Synergetics France, SARL, a French company
(“Synergetics France”) (individually, a “Borrower” and, collectively, the
“Borrowers”), and Regions Bank (“Lender”).
RECITALS
     A. Borrowers and Lender entered into a certain Credit and Security
Agreement dated as of June 20, 2007, as heretofore amended by First Amendment
dated as of January 31, 2008 (“First Amendment”) (as so amended, the “Existing
Credit Agreement”).
     B. Synergetics France, a newly formed Affiliate, desires to join the
Existing Credit Agreement, as herein amended, as a Borrower.
     C. Borrowers and Lender desire to amend the Existing Credit Agreement as
hereinafter provided.
     D. The Existing Credit Agreement and this Second Amendment constitute the
“Credit Agreement” from and after the effectiveness of this Second Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers, and Lender agree as follows:
     1. Defined Terms. Each term used herein without definition or a
modification to definition shall have the same meaning as set forth in the
Existing Credit Agreement.
     2. Credit Agreement Amendments. The Existing Credit Agreement is hereby
amended as follows, effective upon fulfillment of conditions set forth in
Section 4 of this Second Amendment:
     A. Section 1.2, entitled “Primary Definitions,” is hereby amended by
modifying the following definitions to read as follows in their entirety:
(1) “Revolving Loan Commitment” means $2,500,000, unless such amount is reduced
pursuant to Section 2.6(b) hereof, in which event it means the amount to which
said amount is reduced.
(2) “Revolving Note” means the Second Amended and Restated Foreign Accounts
Revolving Note, on the terms attached to the Second Amendment as Exhibit A in
maximum principal amount of $2,500,000 (the “Second Amended Revolving Note”).
(3) “Termination Date” means June 4, 2009.

1



--------------------------------------------------------------------------------



 



     B. The Borrowing Base Certificate attached to the First Amendment is hereby
deleted and is superseded by the Borrowing Base Certificate attached to this
Second Amendment as Exhibit B.
     C. Synergetics France hereby joins the Credit Agreement as a Borrower and
grants Lender a security interest in its assets to the extent set forth in
Article III of the Credit Agreement.
     3. Representations and Warranties. The Borrowers jointly and severally
hereby represent and warrant to the Lender as follows:
     (a) This Second Amendment and the Second Amended Revolving Note have been
duly and validly executed by authorized officers of the Borrowers and constitute
the legal, valid and binding obligation of the Borrowers, enforceable against
the Borrowers in accordance with their terms. The Existing Credit Agreement, as
amended by this Second Amendment, remains in full force and effect and remains
the valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with its terms. The Borrowers hereby ratify and confirm
the Existing Credit Agreement, as amended by this Second Amendment.
     (b) No Default or Event of Default has occurred or now exists under the
Existing Credit Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Second Amendment.
     (c) The representations and warranties of the Borrower contained in the
Existing Credit Agreement, are true and correct in all material respects on and
as of the date of this Second Amendment.
     4. Conditions to Effectiveness of Second Amendment. The effectiveness of
this Second Amendment and the agreements set forth herein are subject to
fulfillment, as determined in the sole judgment of Lender, of the following
conditions:
     (a) Borrowers shall have executed and delivered to Lender this Second
Amendment and the Amended Revolving Note;
     (b) Lender shall have determined that no Default or Event of Default
exists; and
     (c) Borrowers shall have delivered such other documents and shall have
taken such other actions as Lender in its reasonable discretion may require.
     5. Post-Effectiveness Covenant. Within thirty (30) days after the date of
this Second Amendment, Borrowers agree to cause Synergetics France to provide
Lender such officer’s certificate, resolutions authorizing the Credit Agreement
and other documents regarding Synergetics France as Lender may reasonably
require.
     6. Release. In consideration of the agreement of Lender to modify the terms
of the Existing Credit Agreement as set forth in this Second Amendment,
Borrowers hereby release, discharge and acquit forever Lender and any of its
officers, directors, servants, agents,

2



--------------------------------------------------------------------------------



 



employees and attorneys, past and present, from any and all claims, demands and
causes of action, of whatever nature, whether in contract or tort, accrued or to
accrue, contingent or vested, known or unknown, arising out of or relating to
the loans evidenced by the Existing Credit Agreement, as hereby amended, or
Lender’s administration of the same or any other actions taken pursuant to the
Existing Credit Agreement or under any other documents or instruments evidencing
loans made by Lender to Borrowers or the administration of same; provided,
however, that the foregoing release and the following indemnity relate only to
actions or inactions of Lender through the date hereof.
     7. Payment of Costs/Expenses. Without limiting the generality of provisions
in the Existing Credit Agreement (as amended by this Second Amendment) relating
to payment of Lender’s costs and expenses, the Borrower will pay all reasonable
out-of-pocket expenses, costs and charges of Lender’s attorneys incurred in
connection with the preparation and implementation of this Second Amendment.
     8. Other Documents/Provisions to Remain in Force. Except as expressly
amended hereby, the Existing Credit Agreement and all documents and instruments
executed in connection therewith or contemplated thereby and all indebtedness
incurred pursuant thereto shall remain in full force and effect and are in all
respects hereby ratified and affirmed.
     9. Successors and Assigns. Subject to any restriction on assignment set
forth in the Existing Credit Agreement, this Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     10. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall constitute one and the same Amendment.
     11. Incorporation by Reference. The Existing Credit Agreement and all
exhibits thereto, and the exhibits to this Second Amendment are incorporated
herein by this reference, except to the extent replaced by Exhibits attached to
this Second Amendment.
     12. No Oral Loan Agreements. Pursuant to Mo. Rev. Stat. § 432.045 and §
432.047, the parties agree to the quoted language below (all references to “you”
are references to Borrower and all references to “us” are references to Lender):
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

3



--------------------------------------------------------------------------------



 



[Remaining portion of page is intentionally blank. Signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and Borrowers have caused this Second Amendment
to be executed effective as of the date first written above.

                  BORROWERS:    
 
                SYNERGETICS, INC.    
 
           
 
  By:   /s/ Pamela G. Boone
 
Name: Pamela G. Boone    
 
      Title: Chief Financial Officer    
 
                and    
 
                SYNERGETICS, USA, INC.    
 
           
 
  By:   /s/ Pamela G. Boone
 
Name: Pamela G. Boone    
 
      Title: Chief Financial Officer    
 
                and    
 
                SYNERGETICS GERMANY, GMBH    
 
           
 
  By:   /s/ Pamela G. Boone
 
Name: Pamela G. Boone    
 
      Title: Director    
 
                and    
 
                SYNERGETICS ITALIA, SRL    
 
           
 
  By:   /s/ Pamela G. Boone
 
Name: Pamela G. Boone    
 
      Title: Director    
 
                and    
 
                SYNERGETICS FRANCE, SARL    
 
           
 
  By:   /s/ Pamela G. Boone
 
Name: Pamela G. Boone    
 
      Title: Director    

5



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                REGIONS BANK    
 
           
 
  By:   /s/ Anne D. Silvestri
 
Name: Anne D. Silvestri    
 
      Title: Senior Vice President    

6



--------------------------------------------------------------------------------



 



Exhibit A to Second Amendment to
Credit and Security Agreement
SECOND AMENDED AND RESTATED
FOREIGN ACCOUNTS
REVOLVING NOTE
      

$2,500,000   St. Louis, Missouri
June 5, 2008

     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation (“Synergetics”), SYNERGETICS USA, INC., a Delaware corporation
(“Synergetics USA”), SYNERGETICS GERMANY, GMBH; SYNERGETICS ITALIA, SRL, and
SYNERGETICS FRANCE, SARL, a French company (individually, a “Borrower” and
together, the “Borrowers”), hereby jointly and severally promise to pay on the
Termination Date to the order of Regions Bank (the “Lender”) at its main office
in St. Louis, Missouri, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Two Million Five Hundred
Thousand and 00/100 ($2,500,000) or, if less, the aggregate unpaid principal
amount of all Advances made by the Lender to the Borrowers under the Credit
Agreement (defined below), together with interest on the principal amount
hereunder remaining unpaid from time to time, computed on the basis of the
actual number of days elapsed and a 360-day year, from the date hereof until
this Note is fully paid at the rate from time to time in effect under the Credit
and Security Agreement dated June 20, 2007, as amended by First Amendment
thereto dated as of January 31, 2008, and as further amended by Second Amendment
thereto (“Second Amendment”) of even date herewith (as so amended, the “Credit
Agreement”) by and between the Lender and the Borrowers. The principal hereof
and interest accruing thereon shall be due and payable as provided in the Credit
Agreement. This Note may be prepaid only in accordance with the Credit
Agreement. Capitalized terms utilized in this Note but not defined herein have
the same meanings as set forth in the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Second Amended Revolving Note referred to in the Second Amendment.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.

1



--------------------------------------------------------------------------------



 



     This Note is a replacement for, but not a novation or refinancing of, the
Foreign Accounts Revolving Note dated June 20, 2007, as heretofore amended by
Amended and Restated Foreign Accounts Revolving Note dated as of January 31,
2008, by Borrowers payable to the order of Lender. This Note does not evidence
or effect a release, or relinquishment of the priority, of the security
interests in any Collateral (as defined in the Credit Agreement).
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS REFERRED TO THEREIN, WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
[Remaining portion of page is intentionally blank. Signature page follows]





--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                SYNERGETICS, INC.    
 
           
 
  By:        
 
     
 
Name: Pamela G. Boone    
 
      Title: Chief Financial Officer    
 
                and    
 
           
 
  SYNERGETICS USA, INC.    
 
           
 
  By:        
 
     
 
Name: Pamela G. Boone    
 
      Title: Chief Financial Officer    
 
                and    
 
                SYNERGETICS GERMANY GMBH.    
 
           
 
  By:        
 
     
 
Name: Pamela G. Boone    
 
      Title: Director    
 
                and    
 
                SYNERGETICS ITALIA, SRL    
 
           
 
  By:        
 
     
 
Name: Pamela G. Boone    
 
      Title: Director    
 
                and    
 
                SYNERGETICS FRANCE, SARL    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



Exhibit B to Second Amendment to
Credit and Security Agreement
[Borrowing Base Certificate]

1